Citation Nr: 0633990	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  97-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to September 
1977 and again from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Milwaukee, Wisconsin.  This issue has 
previously been remanded for additional development and is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's May 1991 report of medical examination 
reveals his heart was clinically evaluated as normal while a 
May 1991 Holter monitoring report indicates the veteran had 
normal sinus rhythm, sinus arrhythmia, rare premature 
ventricular contractions, and occasional blocked premature 
atrial contractions.

2.  Competent, probative medical evidence does not reveal a 
current, chronic heart disability as the result of or 
medically attributed to any in-service injuries or diseases 
or to a compensable degree within one year of his May 1991 
discharge.  

3.  Competent, probative medical evidence does not reveal the 
veteran objectively exhibited signs or symptoms of 
unexplained heart complaints that are manifestations of an 
undiagnosed illness.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of letters from the AOJ to the appellant in November 2002, 
July 2004, December 2004, and September 2005.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The latter two letters requested the 
veteran submit any evidence in his possession pertinent to 
his claim while a letter issued in March 2006 informed him of 
the criteria for potential disability ratings and effective 
dates.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was thereafter readjudicated.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records for the period of 
active duty relevant to this specific claim.  He was notified 
of VA's inability to obtain service medical records from his 
service in 1977.  Also of record are reports of VA and 
private post-service treatment and examination.  A VA medical 
opinion has been obtained in which the examiner addressed the 
findings found in the record and those described by the 
veteran.

Further regarding the duty to assist, the claims folder 
contains the veteran's statements in support of his appeal, 
to include testimony provided at a September 1998 personal 
hearing before the RO.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record for which he has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim which VA has 
been authorized to obtain.  While the veteran's statements 
appear to refer to treatment (cardioversion) after service 
and an in-service hospitalization that are not of record, the 
veteran has not authorized VA to obtain his private treatment 
records and instead submitted partial records himself.  As 
for his statements regarding hospitalization in 1991 while in 
service, records from this period of service have been 
obtained and clearly delineate his evacuation and subsequent 
medical testing, though the records do not reveal the level 
of treatment the veteran asserts he received.  However, there 
is no indication that the records are incomplete.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to that effect; lay assertions of medical 
status, such as the veteran's statements, as well as those 
from his spouse and parents, do not constitute competent 
medical evidence of the diagnosis or etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran's active duty service included a period of 
service in the Persian Gulf in support of Operation Desert 
Shield/Storm.  He asserts that a heart condition is the 
result of his service in the Persian Gulf.  See, e.g., 
September 1998 hearing transcript.  While the veteran has had 
different periods of active duty service and additional 
periods active duty for training, the analysis contained 
herein is tailored to his final period of active duty based 
on the veteran's arguments and the lack competent medical 
evidence implicating a heart condition began in the 1970s.  
While the Board has a heightened obligation to provide an 
explanation of reasons or bases for its findings and has a 
heightened duty to consider carefully the benefit-of-the-
doubt rule service medial records are missing, the missing 
records in the instant case are from the veteran's period of 
service in 1977 and not from his Persian Gulf service.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As the 
medical records pertaining to the veteran's chest pains in 
1991 are of record, no heightened duty attaches to this 
claim.

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2006).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2006).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, 
but are not limited to, cardiovascular signs or symptoms.  38 
U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) (2006).

With regard to the claim that the veteran has a heart 
condition due to an undiagnosed illness, the Board finds that 
the claim must be denied.  The application of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 has an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  Competent medical evidence shows the 
veteran is diagnosed with paroxysmal atrial fibrillation and 
benign hypertension, noted in August 2002 and September 2003 
respectively.  See private medical records including May 2004 
problems list.  As the competent medical evidence clearly 
contains diagnoses of specific heart disorders, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Accordingly, service connection under this 
theory of entitlement is denied.  

Nor is service connection warranted on a direct basis.  
Records from the veteran's period of Gulf War service 
indicate that while in Southwest Asia the veteran complained 
of chest pains and the assessment reflects blood pressure of 
146/90, shallow respiration, and irregular pulse.  An acute 
myocardial infarction or pericarditis was suspected but the 
location lacked the equipment for testing.  The veteran was 
transferred and an April 29, 1991, electrocardiogram (EKG) 
report reflects he had ventricular premature contractions and 
sinus arrhythmia while a May 1, 1991, EKG revealed normal 
findings.  A May 23, 1991, Holter monitoring procedure was 
conducted, which revealed a normal sinus rhythm, sinus 
arrhythmia, rare premature ventricular contractions, and 
occasional blocked premature atrial contractions.  The 
veteran was subsequently discharged due to the expiration of 
his term of service, see DD Form 214.  Upon medical 
examination his heart was clinically evaluated as normal.  
See May 1991 report of medical examination.

After his discharge from service, the veteran again 
complained of a pounding heart and a June 1991 VA medical 
record contains an impression of episodic palpitation/ 
questionable tachyarrhythmia.  However, a September 1991 VA 
medical record indicates the veteran had had no then-recent 
episodes of palpitations and no episodes were recorded on the 
monitor he had been given.  The September and October 1991 VA 
medical record reveal the veteran indicated the palpitations 
were associated with excitement while a February 1992 private 
medical record indicates the history of heart palpitations 
were thought to be stress related.  Service connection has 
already been established for a psychiatric disorder, to 
include his anxiety symptoms.  See October 1997 rating 
decision.

Examination and testing in 1993 revealed no heart disorder.  
See Persian Gulf Registry examination report, VA general 
medical examination report and EKG report.  The first 
competent medical evidence showing a current heart disorder 
are private medical records submitted by the veteran in 
January 2006.  As previously indicated, a May 2004 problem 
list from his private medical provider indicates paroxysmal 
atrial fibrillation was noted in August 2002 and benign 
hypertension was noted in September 2003 and he is prescribed 
atenolol.  Certain diseases, including cardiovascular 
disease, may be presumed to have been incurred in service 
when manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Here, the competent 
medical evidence indicates the disorders were noted more than 
a decade after his May 1991 discharge from active duty (in 
August 2002 and September 2003).  As competent medical 
evidence does not reveal the diagnosis of a cardiovascular 
disease to any degree within one year of his discharge, 
service connection is not warranted on a presumptive basis. 

While the evidence indicates the veteran has a current heart 
disorder and his service medical records reveal treatment for 
heart-related complaints, competent medical evidence does not 
link the veteran's current disability to his military 
service.  Instead, a February 2006 VA examination report 
shows that the examiner chronicled the veteran's in-service 
treatment as shown by the records and indicated a current 
heart disorder of the severity described by the veteran 
(requiring a beta blocker and cardioversion) was highly 
unlikely to be related to his benign in-service complaints.



As competent medical evidence does not attribute the 
veteran's currently diagnosed heart disorder to his period of 
service and service connection is not warranted on a 
presumptive basis, the Board must conclude that the weight of 
the evidence is against his claim and his appeal is therefore 
denied.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001) (The benefit-of-doubt rule does not apply when the 
preponderance of the evidence is against the claim).  


ORDER

Service connection for a heart disorder, to include as due to 
undiagnosed illness, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


